DETAILED ACTION
Claims 1-20 are pending in the current application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/21/22, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Connor et al. (Pub. No. US 2020/0278888 A1) [0057] lines 1-9 which is able to determine if the allocated number of memory blocks for storing data is below a threshold thus viewed as being able to determine a number of blocks/nodes that have finished storing data is not less than/below a threshold/predetermined number, where it is seen in the teachings of Beretta [0051] lines 1-7 the specifics of local storage of compiled code information where Chan  [0262] lines 41-47 shows the ability to compile bytecode using JIT compilation into machine code where the compiled code can be viewed as smart contract thus together can be seen as disclosing a number of blockchain nodes/blocks that have finished locally storing the machine code of the smart contract in the blockchain network is not less than a predetermined number.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (Pub. No. US 2021/0073811 A1), in view of Beretta et al. (Pub. No. US 2010/0313079 A1) and further in view of Connor et al. (Pub. No. US 2020/0278888 A1).

As to claim 1, Chan discloses a computer-implemented method, comprising: receiving, by a blockchain node in a blockchain network comprising a plurality of blockchain nodes, a request for creating a smart contract, wherein the request comprises a bytecode of the smart contract (Chan [0035] lines 1-3, [0072] lines 1-10, [0081] lines 4-10, [0082] lines 7-9 and [0175] lines 17-26; which shows that nodes in a blockchain network can receive data messages or objects representative of proposed transactions, where the where the script associated with the transaction can have a smart contract being implemented thus showing that the node can receive a transaction for implementing/creating smart contract, thus can be viewed that these messages and/or transactions can be viewed as including creation/implementing request for the smart contract, where the scripts transactions associated with the smart contract can be comprise bytecode);
compiling, by the blockchain node, the bytecode of the smart contract into a machine code of the smart contract through Just-In-Time (JIT) compilation (Chan [0262] lines 41-47; which shows the ability to compile bytecode using JIT compilation into machine code);
receiving, by the blockchain node, a service request that invokes the smart contract (Chan [0033] lines 1-12; which shows transaction/request that invoke/implement smart contracts that can be received/committed to the blockchain)

Chan does not specifically disclose starting, by the blockchain node, storing the machine code of the smart contract locally; performing a determination of whether the machine code of the smart contract has been stored locally by the blockchain node; and executing, by the blockchain node, the smart contract based on the determination.

However, Beretta discloses starting, by the blockchain node, storing the machine code of the smart contract locally (Beretta [0051] lines 1-7; which shows being able to determine if code is not in storage where the storage can be local storage being able to compile the desired code for that local storage thus viewed as being able to start storing, where it Is seen specifically disclosed above the specific of the smart contract code);
performing a determination of whether the machine code of the smart contract has been stored locally by the blockchain node (Beretta claim 1; which shows being able to determine if code is not in storage where the storage can be local storage thus would also determine if the code is in local storage, where it is seen specifically disclosed above the specifics of the smart contract code) 
executing, by the blockchain node, the smart contract based on the determination (Beretta [0076] lines 1-16; where shows based on the determination that the desired code is not in storage successfully retrieved determination being able to execute the determined code).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Beretta showing the determining of local storage of information into the code information of Chan, for the purpose of helping to increase the speed, security and stability of compilation, as taught by Beretta, [0006] and [0051] lines 1-12.

Chan as modified by Beretta does not specifically disclose performing a determination of a number of blockchain nodes that have finished locally storing the machine code of the smart contract in the blockchain network is not less than a predetermined number.

which shows being able to determine if the allocated number of memory blocks for storing data is below a threshold thus viewed as being able to determine a number of blocks/nodes that have finished storing data is not less than/below a threshold/predetermined number, where it is seen specifically discloses above the specifics of local storage of compiled code information and shows the ability to compile bytecode using JIT compilation into machine code where the compiled code can be viewed as smart contract thus together can be seen as disclosing a number of blockchain nodes/blocks that have finished locally storing the machine code of the smart contract in the blockchain network is not less than a predetermined number)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Connor showing the threshold comparison for block storage into the blockchain storing system of Chan as modified by Beretta, for the purpose of helping to increase effective use of resources by being able to deallocate unused blocks after storage is completed, as taught by Connor [0056] lines 8-16

As to claim 2, Chan does not specifically disclose however Beretta discloses wherein executing, by the blockchain node, the smart contract based on the determination comprises: in response to determining that the machine code of the smart which shows based on the determination including local storage being able to execute the compiled code where it is seen specifically disclose above that compiled code can be machine code of the smart contract where it is seen specifically disclose above the specific of the determining that the smart contract is stored locally and the smart contract is not less than the predetermined number).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Beretta showing the determining of local storage of information into the code information of Chan, for the purpose of helping to increase the speed, security and stability of compilation, as taught by Beretta, [0006] and [0051] lines 1-12.

As to claim 3, Chan disclose wherein compiling, by the blockchain node, the bytecode of the smart contract into the machine code of the smart contract through the JIT compilation comprises: performing the JIT compilation on the bytecode of the smart contract after completing creation of the smart contract; or performing the JIT compilation on the bytecode of the smart contract during a period of time when a service load of the blockchain node 1s less than a threshold; or performing, the JIT compilation on the bytecode of the smart contract when the blockchain node receives a is able to show the specifics of performing the JIT compilation on the bytecode of the smart contract after completing creation of the smart contract  seen in the ability to compile bytecode using JIT compilation bytecode into machine code that can be seen as disclosed above as the compilation of the bytecode of the smart contract where it is viewed as after the completion of the creation of the smart contract as without the information being created there is nothing for the JIT to compile).

As to claim 6, Chan does not specifically disclose however Beretta discloses wherein executing, by the blockchain node, the smart contract comprises: executing, by the blockchain node, a machine code corresponding to an invoked function or a code block in the smart contract (Beretta [0076] lines 1-16 and claim 1; which shows the execution of the compiled code, where it is seen disclosed specifically above that the compiled code can be the machine code associated with the smart contract thus viewed as including an execution of a code block in the smart contract).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Beretta showing the determining of local storage of information into the code information of Chan, for the purpose of helping to increase the speed, security and stability of compilation, as taught by Beretta, [0006] and [0051] lines 1-12

As to claim 14, Chan does not specifically disclose however Beretta discloses wherein storing, by the blockchain node, the machine code of the smart contract locally comprises caching, by the blockchain node, the machine code of the smart contract locally (Beretta [0051] lines 1-7 and claim 1; which shows being a cache for local storage of code, where it is seem specifically disclosed above the specifics of the storing of the machine code for the smart contract).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Beretta showing the determining of local storage of information into the code information of Chan, for the purpose of helping to increase the speed, security and stability of compilation, as taught by Beretta, [0006] and [0051] lines 1-12.

As to claim 15, Chan discloses a computer-implemented method, comprising: in response to determining that a smart contract is deployed on a blockchain node in a blockchain network comprising a plurality of blockchain nodes, starting, by the blockchain node, to turn a bytecode of the smart contract into a machine code of the smart contract through Just-In-Time (JIT) compilation (Chan [0035] lines 1-3, [0072] lines 1-10, [0081] lines 4-10, [0082] lines 7-9,  [0175] lines 17-26 and [0262] lines 41-47; which shows that nodes in a blockchain network can receive data messages or objects representative of proposed transactions, where the where the script associated with the transaction can have a smart contract being implemented thus showing that the node can receive a transaction for implementing/deploying the smart contract, where the scripts transactions associated with the smart contract can be comprise bytecode and the ability to compile this associated bytecode of the smart contract using a JIT into machine code of the smart contract thus a form of determining that it has been deployed as without it associated compilation would not be possible);
receiving, by the blockchain node, a service request that invokes the smart contract (Chan [0033] lines 1-12; which shows transaction/request that invoke/implement smart contracts that can be received/committed to the blockchain)


Chan does not specifically disclose starting, by the blockchain node, storing the machine code of the smart contract locally; performing a determination of whether the machine code of the smart contract has been stored locally by the blockchain node; and executing, by the blockchain node, the smart contract based on the determination.

However, Beretta discloses starting, by the blockchain node, storing the machine code of the smart contract locally (Beretta [0051] lines 1-7; which shows being able to determine if code is not in storage where the storage can be local storage being able to compile the desired code for that local storage thus viewed as being able to start storing, where it Is seen specifically disclosed above the specific of the smart contract code);
performing a determination of whether the machine code of the smart contract has been stored locally by the blockchain node (Beretta claim 1; which shows being able to determine if code is not in storage where the storage can be local storage thus would also determine if the code is in local storage, where it is seen specifically disclosed above the specifics of the smart contract code) 
executing, by the blockchain node, the smart contract based on the determination (Beretta [0076] lines 1-16; where shows based on the determination that the desired code is not in storage successfully retrieved determination being able to execute the determined code).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Beretta showing the determining of local storage of information into the code information of Chan, for the purpose of helping to increase the speed, security and stability of compilation, as taught by Beretta, [0006] and [0051] lines 1-12.

Chan as modified by Beretta does not specifically disclose performing a determination of a number of blockchain nodes that have finished locally storing the machine code of the smart contract in the blockchain network is not less than a predetermined number.

However, Connor disclose performing a determination of a number of blockchain nodes that have finished locally storing the machine code of the smart contract in the blockchain network is not less than a predetermined number (Connor [0057] lines 1-9; which shows being able to determine if the allocated number of memory blocks for storing data is below a threshold thus viewed as being able to determine a number of blocks/nodes that have finished storing data is not less than/below a threshold/predetermined number, where it is seen specifically discloses above the specifics of local storage of compiled code information and shows the ability to compile bytecode using JIT compilation into machine code where the compiled code can be viewed as smart contract thus together can be seen as disclosing a number of blockchain nodes/blocks that have finished locally storing the machine code of the smart contract in the blockchain network is not less than a predetermined number)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Connor showing the threshold comparison for block storage into the blockchain storing system of Chan as modified by Beretta, for the purpose of helping to increase effective use of resources by being able to deallocate unused blocks after storage is completed, as taught by Connor [0056] lines 8-16

As to claim 16, Chan as modified by Beretta and Connor discloses a computer-implemented system, comprising: one or more computers (Chen [0285] lines 1-4); and 
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising (Chan [0285] lines 3-20 and [0289] lines 1-11).



As to claim 17 it is comparable to claim 2 above and rejected under the same reasoning.

As to claim 18, it is comparable to claim 3 above and rejected under the same reasoning.


Claims 4-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chan, Beretta and Connor as applied to claims 1 and 16 above, and further in view of Chung et al. (Pub. No. US 2010/0180255 A1).

As to claims 4 and 19, Chan as modified by Beretta and Connor does not specifically disclose in a process of translating or executing the bytecode of the smart contract, identifying, by the blockchain node, a hotspot bytecode, wherein the hotspot bytecode comprises a bytecode with an execution frequency higher than a threshold, and performing compilation to obtain the machine code of the smart contract; or performing, by the blockchain node, an optimization of compilation on the bytecode to obtain the machine code of the smart contract.

which shows the limitation of identifying, by the blockchain node, a hotspot bytecode, wherein the hotspot bytecode comprises a bytecode with an execution frequency higher than a threshold, and performing compilation to obtain the machine code of the smart contract by  being able to identify hotspots in code through user defined threshold that can include threshold measurement against time thus viewed as being able to determine a hotspot based on an execution frequency threshold, where it is seen specifically disclose above the compilation to obtain the machine code of the smart contract and the execution of the smart contract).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Chung showing hotspot detection of code into the code compilation of Chan as modified by Beretta and Connor for the purpose of increasing usability by helping to increase the ease of identification of possible problem areas in the code as taught by Chung, [0062] lines 8-17.

As to claim 5, Chan as modified by Beretta and Connor does not specifically disclose however, Chung discloses wherein a granularity of the hotspot bytecode which shows the code hotspot can have different levels of granularity including function level).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Chung showing hotspot detection of code into the code compilation of Chan as modified by Beretta and Wang for the purpose of increasing usability by helping to increase the ease of identification of possible problem areas in the code as taught by Chung, [0062] lines 8-17.
Claims 7-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan, Beretta and Connor as applied to claims 1 and 16 above, and further in view of Pennington et al. (Pub. No. US 2020/0327546 A1).

As to claims 7 and 20, Chan as modified by Beretta and Wang does not specifically disclose in response to determining, by the blockchain node, that no machine code of the smart contract is stored locally, or the number of blockchain nodes storing the machine code of the smart contract in the blockchain network is less than the predetermined number, interpreting and executing, by the blockchain node, the bytecode of the smart contract.

However, Pennington discloses in response to determining, by the blockchain node, that no machine code of the smart contract is stored locally, or the number of blockchain nodes storing the machine code of the smart contract in the blockchain network is less than the predetermined number, interpreting and executing, by the which is able to show the specifics of interpreting and executing the smart contract where it is seen specifically disclosed above the ability to determine if code is stored locally or not and being able to perform execution actions based on that determination).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date to incorporate the teachings of Pennington showing interpreting and executing smart contract and associated function, into the smart contract of Chan as modified by Beretta and Connor for the purpose of increasing usability of making sure the program adheres to its code, as taught by Pennington [0096] lines 1-16.

As to claim 8 of Chan as modified by Beretta and Connor does not specifically disclose however Pennington discloses wherein interpreting and executing, by the blockchain node, the bytecode of the smart contract, comprises: interpreting and executing, by the blockchain node, a bytecode corresponding to an invoked function in the smart contract (Pennington [0096] lines 1-16; which shows interpreting and executing the smart contract is associated with a function viewed as the function being invoked, where it is seen specifically disclose above the specifics of the bytecode associated with the smart contract).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date to incorporate the teachings of Pennington showing interpreting and executing smart contract and associated function, into the smart contract of Chan as .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chan, Beretta, Connor and Pennington as applied to claim 7 above, and further in view of Demers et al. (Pub. No. US 2017/0351643 A1) and Li (Pub. No. US 2017/0139693 A1).

As to claim 9 Chan does not specifically disclose however, Beretta discloses determining, by the blockchain node, that no machine code of the smart contract is stored locally (Beretta claim 1; which shows being able to determine if code is not in storage where the storage can be local storage where seen specifically disclose above the specifics of the machine code of the smart contract).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Beretta showing the determining of local storage of information into the code information of Chan, for the purpose of helping to increase the speed, security and stability of compilation, as taught by Beretta, [0006] and [0051] lines 1-12.

Chan as modified by Beretta, Connor and Pennington does not specifically disclose further querying, by the blockchain node, a current status of the JIT compilation for the bytecode of the smart contract.

However, Demers discloses further querying, by the blockchain node, a current status of the JIT compilation for the bytecode of the smart contract (Demers [0062] lines 1-7; which shows that each compilation request also includes compilation status that can including indicating that it is waiting thus viewed as not yet started).

Therefore, it would have been obvious to one of ordinary skill before the effective filing date to incorporate the teachings of Demers showing the compilation status into the code compiling of Chan as modified by Beretta, Connor and Pennington for the purpose of increasing usability by being able to accurately reflect the compilation status of each compilation in real time, as taught by Demers [0062] lines 1-9.

Chan as modified by Beretta, Connor, Pennington and Demers does not specifically disclose in response to determining that the JIT compilation is not started, starting, by the blockchain node, the JIT compilation.

However, Li discloses in response to determining that the JIT compilation is not started, starting, by the blockchain node, the JIT compilation (Li [0037] lines 1-3; which shows the starting the compiled execution is based on the characteristics of the compiled execution, where it is seen disclosed specifically above characteristics can be viewed as including the current compiling status of information including if it is waiting viewed as not yet started where it is seen specifically disclosed above the specifics of JIT compilation).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Li showing conditions for starting compiling, into the compiling of code of Chan as modified by Beretta, Connor, Pennington and Demers, for the purpose of increasing ease of usability by providing for specific conditions for starting compilation without user interference, as taught by Li [0037].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chan, Beretta and Connor as applied to claim 1 above, and further in view of Androulaki et al. (Pub. No. US 2020/0327100 A1).

As to claim 10, Chan as modified by Beretta and Connor does not specifically disclose wherein a number of the plurality of blockchain nodes in the blockchain network is not less than 3f+1, the predetermined number is not less than 2f+1, and f is a positive integer.

However, Androulaki discloses wherein a number of the plurality of blockchain nodes in the blockchain network is not less than 3f+1, the predetermined number is not less than 2f+1, and f is a positive integer (Androulaki [0128] lines 7-13; which shows setting a predetermined number to be 2f+1 and that a number of validating nodes of a blockchain are 3f+1 thus viewed total number of nodes in the blockchain would not be less than that).

.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chan, Beretta and Connor as applied to claim 1 above, and further in view of LeRoux et al. (Pub. No. US 2011/0154305 A1) and Dhanabalan et al. (Pub. No. US 2019/0386880 A1).

As to claim 11, Chan as modified by Beretta, Connor does not specifically disclose reporting, by the blockchain node to other blockchain nodes in the blockchain network in a consensus mechanism, a compilation progress of the JIT compilation of the smart contract; and obtaining, by the blockchain node, compilation progresses from the other blockchain nodes.

However, LeRoux discloses reporting, by the blockchain node to other blockchain nodes in the blockchain network in a consensus mechanism, a compilation progress of the JIT compilation of the smart contract (LeRoux [0024] lines 1-8 and [0035] lines 8-17 and Fig. 1; which shows being able to report compilation status from one compilation device to a central/consensus location where it is seen specifically disclosed above the specifics of the blockchain nodes and the local JIT compilation);
which shows another device doing compilation and being able to report the status/progress of the compilation to a central/consensus device, where it is seen specifically disclose able plurality of nodes in a blockchain).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of LeRoux showing the plurality of reporting of compilation status, into the code compilation of Chan as modified by Beretta, Connor for the purpose of improving the development of application for multiple different devices, as taught by LeRoux, [0006] lines 1-3 and [0035] lines 8-17.

Chan as modified by Beretta, Connor and LeRoux does not specifically disclose determining, by the blockchain node, the number of blockchain nodes storing the machine code of the smart contract in the blockchain network based on the compilation progress of the JIT compilation of the smart contract on the blockchain node and the compilation progresses from the other blockchain nodes.

However, Dhanabalan discloses determining, by the blockchain node, the number of blockchain nodes storing the machine code of the smart contract in the blockchain network based on the compilation progress of the JIT compilation of the smart contract on the blockchain node and the compilation progresses from the other blockchain nodes (Dhanabalan [0016] lines 7-10; which shows being able to determine the number of nodes/devices operating on the information based on the received packet information, thus in light of the above disclosed information of the received progress information from the plurality of device tied to the JIT compilation of the smart contract would be able to determine the number of the nodes storing the machine code of the smart contract).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Dhanabalan showing the determining the number of devices connected, into the blockchain network of Chan as modified by Beretta, Connor and LeRoux, for the purpose of reducing risk by not knowing the devices connected to the network, as taught by Dhanabalan [0002] lines 1-3 and [0016] lines 7-10.

Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chan, Beretta, Connor, LeRoux and Dhanabalan as applied to claim 11 above, and further in view of Ramaswamy et al. (Pub. No. US 2021/0091926 A1).

As to claim 12, Chan as modified by Beretta, Connor,  LeRoux and Dhanabalan does not specifically disclose wherein the blockchain node is a master node in the consensus mechanism, the blockchain node sends a pre-prepare message in a pre-prepare phase to the other blockchain nodes, wherein the pre-prepare message contains the compilation progress of the JIT compilation of the smart contract on the blockchain node in the pre-prepare phase; or wherein the blockchain node is a slave 

However, Ramaswamy discloses wherein the blockchain node is a master node in the consensus mechanism, the blockchain node sends a pre-prepare message in a pre-prepare phase to the other blockchain nodes, wherein the pre-prepare message contains the compilation progress of the JIT compilation of the smart contract on the blockchain node in the pre-prepare phase; or wherein the blockchain node is a slave node in the consensus mechanism, the blockchain node sends a prepare message in a prepare phase to the other blockchain nodes, wherein the prepare message contains the compilation progress of the JIT compilation of the smart contract on the blockchain node in the prepare phase (Ramaswamy [0047] lines 1-5; which is able to show the specifics of wherein the blockchain node is a master node in the consensus mechanism, the blockchain node sends a pre-prepare message to the other blockchain nodes in a pre-prepare phase, wherein the pre-prepare message contains the compilation progress of the blockchain node in that it has primary/master nodes in the blockchain that are in the pre-prepare phase the can be seen as including information messaging, where it is seen specifically disclose above where message information can include the compilation progress information ).



As to claim 13, Chan as modified by Beretta, Connor, LeRoux and Dhanabalan does not specifically disclose however Ramaswamy discloses sending, by the blockchain node, a commit message in a commit phase to the other blockchain nodes, wherein the commit message contains the compilation progress of the JIT compilation of the smart contract on the blockchain node in the commit phase (Ramaswamy [0050] lines 1-10; which shows being able to send commit messages to other nodes including information, where it is seen specifically disclosed above message information can include compilation progress information that can be seen as the JIT compilation of the smart contract on the blockchain node).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ramaswamy showing the phase messaging system in a blockchain system, into the blockchain system of Chan as modified by Beretta, Connor, LeRoux and Dhanabalan, for the purpose of increasing usability by helping the blockchain system meet strict performance requirements, as taught by Ramaswamy [0005] lines 11-18 and [0047] lines 1-5

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                    

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193